NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        MAR 29 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CENTER FOR BIOLOGICAL                            No.    20-71196
DIVERSITY; CENTER FOR
ENVIRONMENTAL HEALTH,                            EPA No.
                                                 EPA-R09-OAR-2018-0562
                Petitioners,

 v.                                              MEMORANDUM*

U.S. ENVIRONMENTAL PROTECTION
AGENCY; MICHAEL S. REGAN,
Administrator, United States Environmental
Protection Agency,

                Respondents.

                     On Petition for Review of an Order of the
                        Environmental Protection Agency

                       Argued and Submitted March 8, 2021
                            San Francisco, California

Before: WALLACE, GOULD, and FRIEDLAND, Circuit Judges.

      The Center for Biological Diversity and the Center for Environmental

Health (collectively, “Petitioners”) petition for review of a final rule issued by the

Environmental Protection Agency (“EPA”) that approved a plan to control ozone



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
emissions in Imperial County, California. We have jurisdiction pursuant to 42

U.S.C. § 7607(b)(1), and we deny the petition.

      Located along the U.S.-Mexico border, Imperial County is home to

approximately 184,000 people and a thriving agriculture industry. Just across the

southern border lies Mexicali, Mexico, a major metropolitan area and industrial

hub with over one million residents. The county and Mexicali share an “airshed,”

meaning that air pollution is freely and routinely transported between them.

      In 2012, EPA designated Imperial County as a “nonattainment area” under

the 2008 National Ambient Air Quality Standards (“NAAQS”) for ozone. See 77

Fed. Reg. 30,088, 30,099 (May 21, 2012). EPA classified the area as “Marginal,”

or the lowest nonattainment classification level. Id. Consequently, California was

required to demonstrate—through revisions to its state implementation plan

(“SIP”) for the 2008 ozone NAAQS—that the county would attain the NAAQS by

July 20, 2015. In 2016, EPA determined that the county had not attained the

NAAQS, reclassified the area as the next most serious nonattainment level

“Moderate,” and required California to formulate a SIP that would attain the

NAAQS by July 20, 2018. See 81 Fed. Reg. 26,697, 26,698-99 (May 4, 2016).

      California submitted demonstrations indicating that the county would attain

the NAAQS by the 2018 deadline but for emissions from Mexico, and that EPA

should therefore approve the state’s plan revisions under the Clean Air Act


                                         2
section 179B, titled “[i]nternational border areas.” 42 U.S.C. § 7509a(a). Section

179B contains two relevant provisions. First, section 179B(a) directs EPA to

approve SIP revisions that meet all applicable statutory requirements except “a

requirement that such . . . revision demonstrate attainment and maintenance” of the

NAAQS by the attainment date, so long as EPA determines that the SIP revision

would be adequate to “attain and maintain” the NAAQS “but for emissions

emanating from outside of the United States.” Id. § 7509a(a). Second, section

179B(b) of the Act exempts nonattainment areas from reclassification to a more

severe category of nonattainment if a state establishes that the area would have

attained the ozone NAAQS but for international emissions. Id. § 7509a(b).

California contended that both provisions should be applied to its SIP revisions for

Imperial County.

      On November 1, 2019, EPA issued a proposed rule to approve California’s

revised SIP submissions for Imperial County under both subsections of

section 179B(a). See 84 Fed. Reg. 58,641, 58,665 (Nov. 1, 2019).1 Under the

proposed rule, California would keep its “Moderate” nonattainment status, and

therefore would remain subject to various pollution control requirements. 84 Fed.

Reg. at 58,641. Petitioners submitted comments arguing, among other things, that



      1
        This determination was technically forward looking to the 2018 attainment
date, but it appears to have been delayed for reasons unrelated to this litigation.

                                         3
the terms “maintenance” and “maintain” in section 179B(a) require the county to

demonstrate that the SIP would achieve compliance with the NAAQS beyond the

attainment date but for international emissions, and that it is not enough to project

compliance until the attainment date. On February 27, 2020, EPA issued a final

rule approving California’s revised SIP. See 85 Fed. Reg. 11,817, 11,818-19 (Feb.

27, 2020). In response to Petitioners’ comments, EPA declined to interpret the

terms “maintenance” and “maintain” in section 179B(a) and explained that even

Petitioners’ preferred interpretation would be satisfied by California’s SIP because

extra-record data confirmed that ozone emissions in Imperial County would

decline until 2030. 85 Fed. Reg. at 11,819-21. This petition for review followed.

      We review EPA’s actions approving or disapproving SIP submissions under

the “general standard of review for agency actions” set forth in the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701-06. Latino Issues F. v. EPA, 558 F.3d

936, 941 (9th Cir. 2009). “Under the APA, we consider whether . . . EPA’s action

was ‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.”’ Id. (quoting 5 U.S.C. § 706(2)(A)).

      1. We need not address Petitioners’ arguments about the proper

interpretation of the terms “maintain” and “maintenance” in section 179B(a)

because, even assuming Petitioners’ preferred interpretation, EPA’s approval of the

SIP was not arbitrary, capricious, or an abuse of discretion.


                                          4
      2. EPA did not violate the APA’s notice requirements by relying on data in

the final rule that was not cited in the proposed rule. “An agency . . . may use

‘supplementary data, unavailable during the notice and comment period, that

expands on and confirms information contained in the proposed rulemaking and

addresses alleged deficiencies in the pre-existing data, so long as no prejudice is

shown.’” Kern Cnty. Farm Bureau v. Allen, 450 F.3d 1072, 1076 (9th Cir. 2006)

(quoting Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1402 (9th Cir.

1995)). In the proposed rule, EPA explained that California’s modeling

sufficiently demonstrated declining ozone emissions in the county, such that

domestic emissions would fall below the 2008 ozone NAAQS by the 2018

attainment date. 84 Fed. Reg. at 58,653-55. EPA further noted that other data

“support[ed] and corroborat[ed] the modeling,” including California’s analyses of

“long-term downward trends” in Imperial County’s ozone emissions. 84 Fed. Reg.

at 58,654. EPA’s use of extra-record data to examine emissions further into the

future in the final rule merely “confirm[ed] and expand[ed] on” the data that

showed the county’s ozone emissions declining, “providing additional grounds for

the well-supported conclusions in the [proposed rule].”2 Kern Cnty. Farm Bureau,

450 F.3d at 1079.


      2
        Petitioners have also failed to show prejudice. Although Petitioners allege
that they would have “disputed the accuracy” of some of the supplemental data on


                                          5
      3. EPA did not violate section 179B(a) by relying on information that was

not submitted by California. Nothing in the Clean Air Act or our caselaw indicates

that EPA must limit its analysis under section 179B(a) to data provided in

California’s submissions. To the contrary, EPA regulations indicate that the

agency has broad discretion to determine how best to evaluate section 179B

demonstrations. See, e.g., 78 Fed. Reg. 34,178, 34,205 (June 6, 2013) (“EPA has

historically evaluated [section 179B] demonstrations on a case-by-case basis,

based on the individual circumstances, the classification of the area and the data

provided by the submitting state.”).

      4. EPA’s approval of the SIP was not arbitrary or capricious. According to

Petitioners, EPA failed to adequately explain how it could address Imperial

County’s emissions if they worsen in the future. We reject this argument for two

reasons. First, EPA discredited Petitioners’ concern by determining that Imperial

County’s future emissions would continue to decline through 2030. Nothing in the

record suggests that Imperial County’s domestic emissions will rise vis-à-vis

Mexico’s, or that Imperial County’s total emissions will rise such that Imperial



the theory that California undercounts emissions from agricultural soils, Petitioners
cite no authority to support this allegation. Furthermore, Petitioners do not explain
why they did not raise such concerns in their comments on the proposed rule, in
which EPA relied on emissions data submitted by California. Petitioners’
allegations are thus too speculative to demonstrate that they were prejudiced by
EPA’s use of extra-record data in the proposed rule.

                                          6
County would no longer be able to attain the 2008 NAAQS but for international

emissions.

      Second, EPA correctly noted in the final rule that it may exercise its

authority to call for plan revisions pursuant to 42 U.S.C. § 7410(k)(5) “if domestic

emissions were to increase such that the nonattainment problem were to be

exacerbated.” 85 Fed. Reg. at 11,821. California must continue to collect and

report air quality monitoring data under existing regulations. See 40 C.F.R.

§ 58.10 (2020). Using this data, EPA could determine that the SIP for Imperial

County no longer complies with section 179B, and it could require plan revisions,

as necessary. See Mont. Sulphur & Chem. Co. v. U.S. EPA, 666 F.3d 1174, 1184-

86 & n.3 (9th Cir. 2012).

      Petitioners also argue that EPA’s final rule was arbitrary and capricious

because EPA failed to explain adequately its reasoning as to the following issues:

(1) why EPA considered data for PM10 to be an appropriate substitute for ozone

data; and (2) why additional photochemical modeling and estimations of future

Mexican emissions should not have been required here. We owe significant

deference to the agency when reviewing technical analyses. Lands Council v.

McNair, 629 F.3d 1070, 1074 (9th Cir. 2010). EPA adequately explained its

reliance on data for PM10 in the final rule, see 85 Fed. Reg. at 11,820, and nothing

in the law or the administrative record suggests that EPA’s decision not to cite


                                          7
additional photochemical modeling or estimations was unreasonable. We therefore

hold that EPA’s final rule was not arbitrary or capricious.

      PETITION DENIED.




                                          8